Citation Nr: 1102399	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the upper extremities, bilateral, claimed as due to Agent Orange 
exposure.


REPRESENTATION

Veteran represented by:  New Jersey Department of Military and 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark. New Jersey.  
By that rating action, the RO, in part, denied service connection 
for peripheral neuropathy of the upper extremities, bilateral, 
claimed as due to Agent Orange exposure.

In October 2007 and January 2010, the Board remanded the claim on 
appeal for additional development.  The requested development has 
been completed.

As noted in the Introduction section of the Board's 
January 2010 remand, the following issues have been 
reasonably raised by the evidence of record and MUST be 
adjudicated by the RO:  (1) Whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a cervical spine 
disorder; (2) Entitlement to service connection for a low 
back disorder; and, (3) Entitlement to service connection 
for reactive hypoglycemia. As these issues have not been 
developed for appellate review, they are REFERRED to the 
RO for adjudication and consideration. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that it must again remand the claim on appeal, in 
part, to comply with the Board's January 2010 remand directives.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described in the 
directives outlined in the indented paragraphs below.

In its January 2010 remand directives, the Board requested that 
the VA examiner who had examined the Veteran in October 2009 
provide, in part, an opinion as to whether the Veteran's 
peripheral neuropathy of the bilateral upper extremities was 
causally related to, or had been aggravated by, the service-
connected residuals of head trauma.  ((See January 2010 Board 
remand pages (pgs.) 5, 6)).  In an April 2010 opinion, the above-
cited VA examiner concluded that there was no causal relationship 
between head trauma and peripheral neuropathy and that it was 
less likely as not that [the Veteran's] diagnosis of peripheral 
neuropathy had been caused (italics added for emphasis) by his 
in-service head trauma.  The examiner however, failed to address 
whether the diagnosed peripheral neuropathy had been aggravated 
(italics added for emphasis) by the Veteran's service-connected 
residuals of head trauma, as directed by the Board in its January 
2010 remand directives.  Id. 

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a claimant, as 
a matter of law, the right to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The absence of 
the requested information constitutes a procedural defect 
requiring a further remand.  38 C.F.R. § 19.9 (2010); see also 38 
C.F.R. § 4.97, Diagnostic Code 6833 (2010).  Consequently, the 
Board finds that additional development is required prior to 
final Board adjudication of the claim on appeal.  See 38 C.F.R. § 
4.2 (2010) (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.).

Finally, the Veteran is represented by the New Jersey Department 
of Military and Veterans' Affairs.  The record does not contain a 
VA Form 646 or any other indication that the claims file was made 
available to the Veteran's representative for review prior to 
certification to the Board.  The VA Manual indicates that a Form 
646 is not required for remanded appeals when new evidence is not 
submitted or the appeal was remanded by the Board solely for the 
assembly of medical records.  See VA Adjudication Manual M21-1 
MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In 
this case, however, a Form 646 is required because additional 
evidence consisting, in part, of VA opinions that address the 
etiology of the Veteran's peripheral neuropathy of the bilateral 
upper extremities were added to the record while the case was in 
remand status.  In addition, the Board's January 2010 remand 
instructions were not limited to the procurement of medical 
records. 

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2010).  The United States Court of 
Appeals for the Federal Circuit has recently held that Veteran's 
have a property interest in VA benefits and constitutionally 
protected due process rights in the claims adjudication process. 
Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, 
his representative should have an opportunity to review the new 
evidence added to the record and provide argument in response to 
the continued denial of the claim on appeal.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Return the claims file to the 
examiner who conducted the October 
2009 VA examination and authored an 
April 2010 opinion.  If the VA 
examiner who authored the April 2010 
opinion is not available, the claims 
file must be available to another 
anther appropriate health care 
provider who will provide the 
following opinion:  After a review of 
the claims file, the author of the 
April 2010 VA opinion or other health 
care provider MUST provide an opinion 
as to whether the Veteran's peripheral 
neuropathy of the upper extremities 
has been aggravated by the service-
connected residuals of head trauma.  
The rationale for all opinion s expressed 
must be provided.  The AMC/RO must ensure 
that the above-cited directive is are 
accomplished.

2.  If the author of the April 2010 VA 
opinion or other appropriate health care 
provider determines that a current 
examination of the Veteran is required in 
order to provide a reasoned opinion, an 
examination should be conducted, to 
include any appropriate tests, and a copy 
of the examination report must be 
associated with the claims file.  If such 
an examination is conducted, the claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated.

3.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the reviewer 
report and examination report, if any. If 
any report does not include all test 
reports, special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing health care provider for 
corrective action.

5.  Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claim for service 
connection for peripheral neuropathy of 
the bilateral upper extremities, claimed 
as secondary to Agent Orange exposure, in 
light of all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case ("SSOC").  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The AMC/RO is REFERRED to the raised 
claims noted in the Introduction, which 
may warrant additional development prior 
to the return of this case to the Board.

Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

Then, the RO/AMC must readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the RO/AMC must issue a 
SSOC to the Veteran and his representative that addresses all 
evidence received since the November 2010 SSOC; and they should 
be provided an opportunity to respond, before the case is 
returned to the Board. Prior to recertifying the appeal to the 
Board.  The AMC/RO must afford the Veteran's representative an 
opportunity to review the claims file and complete a VA Form 646 
or equivalent written argument. If the representative cannot be 
contacted, the Veteran should be so notified to ensure that his 
due process rights are protected.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



